By Judge W. Park Lemmond, Jr.
Pursuant to the City of Hopewell grievance procedures, John S. Wilde perfected an appeal to this Court on the issue of grievability. The City Manager transmitted the requisite documentation in a timely fashion to the Court. A hearing was conducted on March 28, 1986.
The genesis of this proceeding was Mr. Wilde’s seeking a promotion and not receiving it. The City took the position that this complaint was not grievable under the grievance procedures, specifically § 13.3-3d. This section states that a failure to be promoted (except where the employee can show established promotional policies or procedures were not followed or applied fairly) is not grievable.
This section thus forms the issue for determination by the Court. The employee, of course, seeking to establish the grievability, has the burden of proving that established promotional policies and procedures were not followed or applied fairly.
The employee did not present evidence as to established promotional policies and procedures. The evidence consisted largely of a comparison of work experience and expertise among those considered for the position.
The Court finds that the employee did not carry the burden of proof on the issue before the Court and hence confirms the decision of the City Manager that the matter was non-grievable.
It is encouraging to see that Mr. Wilde did in fact receive the promotion he was seeking, although it was not the specific position that he desired and for which he felt best qualified. The Court trusts that Mr. Wilde’s utilization of the grievance process will not impact adversely upon him at any time.